Citation Nr: 0403069	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for malignant melanoma, 
basal cell carcinoma, and squamous cell carcinoma, including 
as a result of exposure to Agent Orange and ionizing 
radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1950 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the above claim.

In May 2003, a video-conference hearing was conducted over 
which the undersigned Veterans Law Judge presided, a 
transcript of which has been associated with the claims 
folder.


REMAND

Upon review of the claims folder, the Board has determined 
that further development is necessary.

In October 2002, the Defense Threat Reduction Agency (DTRA) 
determined that the veteran was a confirmed participant of 
Operation TEAPOT during his period of active service.  A 
scientific dose reconstruction indicated that he would have 
received a most probable skin dose of 1.7 rem gamma to his 
face/head, shoulders, and back.  

A report issued by the National Research Council (NRC) in May 
2003 found that the methods used by the DTRA to calculate 
reconstructed dose estimates required under 38 C.F.R. § 3.311 
are generally valid for estimating average dose exposure, but 
that the methodology used to calculate upper-bound doses for 
both external and inhaled exposures often underestimated 
exposure.  The October 2002 dose estimate received from the 
DTRA does not clearly indicate that it was calculated using 
the revised methodology as a result of the NRC report and 
therefore, it must be returned to the DTRA for a new 
estimate.

During his May 2003 video-conference hearing testimony, the 
veteran also contended his flight record had been 
misinterpreted by the RO in that his flight time over the 
respective test sights, specifically that of Shot EES, had 
been underestimated.  He asserted that he flew survey 
missions over atomic blast sites on March 23, March 24, and 
March 25, and not March 26, March 30, and April 15 as 
suggested by the DTRA.  On remand, the RO should attempt to 
reconcile the veteran's flight records with the report from 
the DTRA and determine precise missions flown by the veteran 
during Operation TEAPOT.

Any recent treatment records for skin cancer should also be 
obtained on remand.  Further, the veteran has reported that 
dermatology professionals told him that his skin cancers were 
caused by "harmful elements" during service.  He should be 
asked to provide statements from these doctors, if available.  

Finally, the veteran should be re-examined by VA on remand in 
order to obtain a medical opinion concerning the 
relationship, if any, of his skin cancer to his active 
service, i.e., in-service exposure to sun and Agent Orange.  

Accordingly, this appeal is Remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following action.

1.  Ask the veteran to identify all VA 
and non-VA healthcare providers that have 
recently treated him for skin cancer.  
Make arrangements to associate his 
treatment records with the claims folder. 

2.  Ask the veteran to provide statements 
from the dermatology professionals who 
told him that his skin cancers were 
caused by "harmful elements" during 
service, if available.  

3.  Attempt to reconcile the veteran's 
flight records with the report from the 
DTRA and determine precise missions flown 
by the veteran during Operation TEAPOT.

4.  Return the October 2002 reconstructed 
dose estimate to the DTRA for a new 
estimate using the revised methodology.

5.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination by a 
dermatologist.  The claims file and a 
separate copy of this Remand must be made 
available to and reviewed by the doctor 
prior to the examination.  The doctor must 
annotate the examination report that the 
claims file was in fact reviewed.  Any 
further indicated special studies must be 
conducted.  

The doctor is requested to provide an 
opinion as to the diagnoses, date of 
onset, and etiology of any skin cancer 
found to be present, i.e., basal cell 
carcinoma, squamous cell carcinoma, 
malignant melanoma.  

The doctor is specifically asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) that any 
currently diagnosed skin cancer had its 
onset during active service or is related 
to any in-service disease or injury, 
including exposure to sun or Agent Orange.  
It is requested that the doctor discuss 
the prior medical evidence, including the 
service medical records showing complaints 
of skin lesions on the veteran's shoulder, 
back, and arms in August 1970.

The doctor must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the doctor's conclusion. 

6.  Comply with all other provisions of 
38 C.F.R. § 3.311, to include 38 C.F.R. § 
3.311(c), and obtain an advisory medical 
opinion, if appropriate.

7.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.43 and 38.02. 




	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



